Citation Nr: 1512945	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-12 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for a skin disorder of the left eyelid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to November 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2014, the Veteran appeared and testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the virtual record.

This Veteran's claims file currently consists of a paper claims file and virtual records; both have been reviewed in conjunction with this decision and remand.

The issue of entitlement to service connection for recurrent conjunctivitis has been raised by the record in during the September 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue(s) of entitlement to service connection for allergic rhinitis and a skin disorder of the left eyelid are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had) a hearing loss disability of the right ear for VA disability compensation purposes.
 
2.  The Veteran has a left ear hearing loss disability that is reasonably shown to be causally related to noise trauma in service.


CONCLUSIONS OF LAW

1.  Service connection for a right ear hearing loss disability is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).
 
2. Service connection for a left ear hearing loss disability is warranted. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims for service connection for hearing loss and tinnitus prior to their initial adjudication.  An August 2011 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of how VA determines disability rating and effective date assignments.  He has not alleged prejudice from a notice defect.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records (STRs) and pertinent post service treatment records have been obtained.  The RO arranged for a VA examination in September 2011.  The Veteran requested and underwent a second VA examination in October 2014.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  The Board notes that the 2011 and 2014 VA examinations do not include a nexus opinion.  The 2011 VA examiner noted that the Veteran did not meet VA's standards for hearing loss in either ear, and so a nexus opinion was not necessary.  Unfortunately, a request was not made to the 2014 examiner to provide a nexus opinion.  However, the 2014 examination determined that the right ear did not meet VA's standards for hearing loss, and as such, the failure to provide a nexus opinion regarding the right ear is not detrimental to the use of the examination in denying the claim.  The Board is granting entitlement to left ear hearing loss, so additional development is unnecessary.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claims, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Laws and Regulations

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Organic diseases of the nervous system (to include sensorineural hearing loss) may be service-connected on a presumptive basis if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309(a).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

The Veteran argues that he has bilaterally hearing loss as a result of his service, and that his hearing loss began in service.  During the September 2014 hearing, the Veteran testified that he initially attempted to be a radioman in service, but was "washed out" of this specialty due to hearing loss in his left ear.  He then served as a boatswain mate, and encountered noise from ship engines, sanders, power tools, etc.   He stated that his hearing loss is worse in his left ear, and that his wife will sometimes have to repeat herself on his right side because he did not hear what she said from his left side.  He also has difficulty understanding conversations in crowds.

Service treatment records include his June 1979 enlistment evaluation, which included audiometer testing.  The evaluators did not diagnose, or "note," hearing loss upon entrance into service.  In September 1980, the Veteran complained of sudden hearing loss in his left ear beginning the week prior.  He did not have a history of ear infection or injury at the time.  He complained of constant tinnitus in his left ear.  The cause of his sudden hearing loss was noted to be "unknown."  

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  The letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.  Although the Veteran's service records include documented in-service left ear hearing loss, his right ear was not addressed in his treatment records.  The Veteran's duty MOS of a boatswain mate has a high probability of hazardous noise exposure according to the Duty MOS Noise Exposure Listing.  As such, the VA concedes exposure to hazardous noise in service.

In September 2011, the Veteran was afforded a VA audio examination.  He stated that his hearing loss began in August 1980.  He complained of missing or not hearing what people would say to him, getting headaches, and feeling dizzy.  He underwent puretone threshold testing and speech recognition testing.  The testing did not reveal a hearing loss disability for VA purposes in either ear. 

In October 2014, the Veteran underwent a second VA audio examination.  Puretone threshold testing and speech recognition testing did not reveal a hearing loss disability for VA purposes in the right ear.  As such, the Veteran does not currently meet the criteria for a current hearing loss disability for his right ear, and that claim must be denied.  If the Veteran ever feels that his right ear hearing loss has increased, then he can file a claim of entitlement to service connection again.  Unfortunately, although his exposure to hazardous noise in service is conceded, the 2011 and 2014 audio testing did not reveal hearing loss to the degree required by Congress in the 38 C.F.R. § 3.85 for a right ear hearing loss disability.  Accordingly, the claim for service connection for right ear hearing loss is denied.  There is no doubt to resolve.  See 38 U.S.C.A. § 5107(b); Gilbert supra., 55-57 (1991).

The October 2014 VA examination puretone threshold testing did reveal a hearing loss disability for VA purposes in the left ear, as the Veteran's auditory threshold at 4000 Hertz was 40 decibels.  Unfortunately, the VA examiner was not asked to provide an etiology opinion regarding the Veteran's left ear hearing loss.  However, the 2011 VA examiner found that the Veteran's tinnitus was related to his in-service noise exposure.  In sum, the Veteran's service treatment records includes a diagnosis of sudden left ear hearing loss, his exposure to hazardous noise is conceded, and he currently meets VA standards for left ear hearing loss disability.  Although there is no nexus opinion, the Board finds that the evidence is such that resolving reasonable doubt in the Veteran's favor, he is entitled to service connection for left ear hearing loss.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is granted.


REMAND

Allergic rhinitis

During his Board hearing, the Veteran testified that he was treated for his allergies once in service, but that his rhinitis became worse after discharge.  He stated he started treatment for his allergies in 1995.  He described that he had an allergic reaction to the orange coating on Advil, and that his "allergies" became worse after this reaction.  It was noted during the testimony that the Veteran was discharged from service in Virginia, and that he returned to Texas shortly after.  

Service treatment records include a dental health record where the Veteran noted that he had "sinus trouble."  An undated record shows he injured his nose "fooling around with friends," although he did not break his nose.

On remand, the Veteran should  be scheduled for a VA nexus examination.

Left eyelid

During the Veteran's hearing, he testified that during service he had a foreign body removed from his left eye, and that he later developed a lesion on the left eyelid.  He indicated his belief that the irritation of the foreign body and the development of the benign lesion were related.  

Service treatment records noted a complaint in September 1981 of a foreign body in the right eye, and bilateral conjunctivitis with purulent discharge.  

Post-service records noted that the Veteran had a lesion on his left eyelid beginning in 1987.  A September 1993 treatment record noted the Veteran had recurrent conjunctivitis for the past 9 years.  The lesion was removed in May 2014, and found to be a benign intradermal nevus.

An August 2012 VA treatment record noted that the lesion on the Veteran's eyelid was possibly allergy-related.  The Veteran's claim for entitlement to service connection for allergic rhinitis is also being remanded for an examination.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Although the service treatment records note that the foreign body was removed from the Veteran's right eye, the records noted that he had conjunctivitis in his left eye.  And he had recurrent conjunctivitis after service.  On remand the Veteran should be afforded a VA nexus examination to determine if his left eyelid lesion is related to his in-service eye infection.  A claim of entitlement to service connection for recurrent conjunctivitis is being referred as well.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide him with the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on the Veteran's response, the RO/AMC must attempt to procure copies of all records that have not been previously obtained from identified treatment sources.

2.  Schedule the Veteran for an appropriate VA examination(s).  The examiner must review the claims file and virtual records in conjunction with the examination.  Following review of the record and interview and examination of the Veteran, the examiner should address the following questions:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran's current allergic rhinitis was due to or was caused by his active service?

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's left eyelid lesion was due to or was caused by his active service?  Please address whether the Veteran's in-service treatment for conjunctivitis may have been related to his development of a left eye lesion.

c)If you find that the Veteran's allergies are related to his active service, then is it at least as likely as not (50/50 probability or greater) that the Veteran's left eye lesion was caused by his allergic rhinitis?  

3.  After the above is complete, readjudicate the Veteran's claim. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


